DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/202,872, Bracket for Drawer Slide, filed on March 16, 2021.
Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "14" in Fig. 5 and "72" in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 5, in paragraph [0024], line 3, "form" should be changed to --from--.  
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informality: in line 12, "an undermount" should be changed to --the undermount--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a stop" in line 2 of claim 2, is intended to refer to the original recitation of the term "a stop" in line 9 of claim 1.
Claim 8 recites the limitations "the rear wall" in line 12 and "the mating bracket panel" in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
Claims 2 and 8-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of an undermount slide bracket having a shelf extending from a second, opposed side of the panel and a lower panel extending downwardly from the shelf, included in independent claim 1 and in combination with the other elements recited in the claim, which is not found in the prior art.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 11,375,810 to Chen et al. is directed to a connection device with a base and bracket for use with furniture.  U.S. Patent Application Publication No. 2021/0345774 to Duggins is directed to an undermount slide bracket with a nub extending from a first side of a vertical panel.  U.S. Patent Application Publication No. 2015/0082597 to Hightower is directed to a bracket for attaching a drawer slide to a cabinet wall.  U.S. Patent No. 9,549,613 to Hightower is directed to a bracket for attaching a drawer slide to a cabinet wall.  U.S. Patent Application Publication No. 2012/0145845 to Hightower is directed to a bracket having L-shaped upper and lower flanges mounted to a main panel and having a recess.  U.S. Patent Application Publication No. 2011/0234072 to Hightower is directed to a mounting bracket having a main panel for mounting to a wall or frame of cabinet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            October 22, 2022